         Case 1:12-cr-00423-AJN Document 192 Filed 10/02/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    October 2, 2020


Via ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:    United States v. Minh Quang Pham
                      12 Cr. 423 (AJN)

Dear Judge Nathan:

        Pursuant to the Court’s order dated September 24, 2020, the parties write jointly to
respond to the Court’s inquiries regarding the pretrial conference scheduled for October 28,
2020. Defense counsel has informed the Government that the defendant consents to proceeding
remotely, but she has not yet been able to review the written waiver form with him in order to
obtain his signature or authorization to sign on his behalf. The Bureau of Prisons (“BOP”) has
informed the Government that Pham would be able to participate in the conference remotely
through a Cisco WebEx videoconference. BOP has reserved that facility for the defendant’s use
at the scheduled date and time, and has offered to arrange a test of the system with the Court in
advance of the conference.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney
                                                    Southern District of New York


                                                 By: ________/S/__________________
                                                      Anna M. Skotko / David W. Denton, Jr.
                                                      Assistant United States Attorneys
                                                      (212) 637-1591/2744



Cc: Defense Counsel (via ECF)
